         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 NICE PEOPLE AT WORK, INC.,                                                   19
                                                      Civil Action No.: 21-cv-________

                                     Plaintiff,

 v.                                                             COMPLAINT

 MATT STERNBERG,

                                   Defendant.

       Plaintiff, Nice People at Work, Inc. (“NPAW” or “Plaintiff”), by its undersigned

attorneys, alleges as follows:

                                      Nature of the Action

          1.      In violation of his Employment Agreement with NPAW, as well as the

 common law duties he owes to NPAW, defendant Matt Sternberg (“Sternberg”) resigned as

 the Regional Sales Director, North America, New Zealand, the United Kingdom & Ireland of

 NPAW to immediately become a Director of Sales at one of NPAW’s direct competitors,

 Bitmovin, Inc.

          2.      During his almost two-year tenure with NPAW, Sternberg was a high ranking

 employee with significant responsibilities for sales, marketing and strategic decisions.

          3.      As part of his job responsibilities with NPAW, Sternberg was entrusted with

 some of NPAW’s most competitively sensitive strategic trade secrets, including customer

 lists, pricing strategies, product development and marketing analysis.

          4.      During Sternberg’s last week of work for NPAW, Sternberg sent from his

 NPAW email account to his personal email account six emails in rapid succession that

 contained contact information for NPAW’s key customers.                  Additionally, Sternberg



{00047283}                                        1
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 2 of 23




 forwarded to his personal email attachments containing a proprietary Power Point

 presentation developed by NPAW regarding its YOUBORA product, a Power Point document

 identifying contact persons at a key NPAW customer, a “Master Agreement” between NPAW

 and a key customer, a pricing quotation for the YOUBORA product offered to a key customer

 of NPAW, and an informational request from a prospective customer of NPAW.

         5.    Sternberg’s aforementioned malfeasance was discovered after he had separated

 from NPAW’s employ.

         6.    Sternberg immediately thereafter went to work for one of NPAW’s direct

 competitors, and in the same market he worked while employed by NPAW.

         7.    Sternberg now works for one of NPAW’s direct competitors armed with the

 confidential trade secrets he emailed himself after announcing his resignation from NPAW,

 and with approximately two years’ worth of NPAW’s trade secrets and other confidential

 information he acquired during his tenure with NPAW.

         8.    Sternberg is violating the noncompete provisions of his Employment

 Agreement with NPAW by working for one of NPAW’s direct competitors, Bitmovin, where

 he cannot avoid exploiting NPAW client relationships developed while employed by NPAW

 and for NPAW’s exclusive benefit, and using his knowledge of NPAW’s confidential

 information to compete against NPAW.

         9.    Sternberg is also violating the confidentiality provisions of his Employment

 Agreement, in which he acknowledged that “any disclosure of the Confidential Information to

 a third party in breach of this Agreement cannot be reasonably or adequately compensated for

 in money damages, [and] would cause irreparable injury to Employer.”

         10.   To prevent precisely the harm being suffered by NPAW, Sternberg agreed that

{00047283}                                    2
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 3 of 23




 he would not leave NPAW to work for a competitor in the same market in which NPAW

 operates its business without waiting at least 12 months.

         11.    NPAW brings this action to enforce Sternberg’s Employment Agreement, and

 seeks injunctive relief to prohibit Sternberg from continuing to breach his Employment

 Agreement and from the threat of Sternberg using NPAW’s trade secrets to the detriment of

 NPAW.

         12.    NPAW’s business information is very valuable and maintained with secrecy.

 Information about NPAW’s pricing, discounting, marketing and sales strategy including

 market timing, and customer lists, is closely guarded, confidential business information that

 could not be ascertained permissibly by NPAW’s competitors. Such information is extremely

 valuable to NPAW and derives independent value from not being generally known.

 Disclosure of this information would provide economic value to others.

         13.    NPAW takes reasonable steps to protect its confidential and proprietary

 information, including but not limited to its trade secrets and customer lists. One such step is

 to have certain of its employees execute confidentiality and restrictive covenant agreements,

 such as the Employment Agreement executed by Sternberg.

         14.    Given his wealth of knowledge about NPAW’s pricing, discounting, marketing

 and sales strategy including market timing, and customer lists, Sternberg poses a real and

 immediate threat to NPAW.

         15.    In order to perform his new job with NPAW’s competitor, it is inevitable that

 Sternberg will use and rely upon NPAW’s confidential information and customer

 relationships to the direct detriment of NPAW and for the benefit of himself and his new

 employer.

{00047283}                                      3
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 4 of 23




         16.    When Sternberg accepted the job responsibilities offered and afforded to him

 by NPAW, he promised not to take a competitive position for 12 months after leaving

 NPAW’s employ.

         17.    He was trusted to keep that promise and was well-compensated in exchange

 for keeping that promise and for being permitted to access and use NPAW’s trade secrets for

 NPAW’s business purposes only.

         18.    Sternberg should be ordered to comply with his noncompetition agreement and

 enjoined from continuing to work for Bitmovin for a period of 12 months beginning from the

 day he is so enjoined.

         19.    Sternberg should also be ordered to comply with the confidentiality provisions

 of his Employment Agreement and thus prohibited from utilizing NPAW’s confidential

 information in any manner.

                                            Parties

         20.    Nice People at Work, Inc. is a Delaware corporation with its principal place of

 business at 79 Madison Avenue, New York, New York.

         21.    Sternberg is an individual and a former employee of NPAW who resides in the

 State of New Jersey and who at all times relevant hereto transacted business within the State

 of New York.

                                   Jurisdiction and Venue

         22.    The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 § 1332, because there is complete diversity of citizenship between the parties and the amount

 in controversy exceeds the sum of $75,000, exclusive of costs and interest.

         23.    The Court has subject matter jurisdiction under 18 U.S.C. § 1331 because this

{00047283}                                     4
         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 5 of 23




 matter arises under the laws of the United States, including the Defend Trade Secrets Act.

         24.    The Court has personal jurisdiction over Sternberg because at all times relevant

 hereto he transacted business within the State of New York and the claims set forth herein

 arise out of said business activity. Sternberg also agreed in his Employment Agreement that

 New York law would be applied to govern and construe the terms of said agreement.

         25.    Venue properly lies in this court because pursuant to 28 U.S.C. § 1391(b)(2)

 because a substantial part of the events giving rise to the claims occurred in this district.

 Alternatively, venue is proper under 28 U.S.C. § 1391(b)(3).

                                 Facts Common to All Counts

         26.    NPAW is a business intelligence company which operates in the online media

 analytics industry. NPAW maintains physical offices in Barcelona and New York and serves

 customers globally.

          27.   NPAW’s flagship product is the YOUBORA Suite, which leverages artificial

intelligence and big data to assist Over the Top (OTT) video service operators, broadcasters,

telecommunication companies and other online media services to support decision making and

actionability across their entire service platforms to build personalized experiences and to

maximize revenue.

          28.   The online media analytics industry is a narrow niche of the much larger video

streaming technology industry.     The video streaming technology industry includes many

thousands of companies supporting – for example – video technology infrastructure, content

distribution networks, digital rights management, content protection, middleware, hardware, etc.

       29.      While the video streaming technology industry has many diverse participants,

there are only a handful of companies that compete in the online media analytics industry,



{00047283}                                     5
         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 6 of 23




including NPAW.       Currently, NPAW competes mainly with the following companies: (1)

Bitmovin; (2) Conviva; (3) Mux; (4) Agama; (5) MediaMelon; and (6) Datazoom.

       30.       Those companies control the majority of the media analytics market and

compete regularly for the same customers and clients.

Defendant Sternberg Enters into an Employment Contract Containing Post-Employment
Restrictive Covenants.

       31.       On October 10, 2018, NPAW hired defendant Sternberg as Regional Sales

Director for North America, Australia, New Zealand, the United Kingdom and Ireland.

       32.       The Regional Sales Director position is an executive level position with

significant responsibilities for sales, marketing and strategic decisions.

       33.       Sternberg’s office was located at NPAW’s New York City office which is

located at 79 Madison Avenue, New York, New York 10016, from where he could transact

NPAW’s business from his computer across the multiple continents and terrorities for which he

had primary responsibility as Regional Sales Director.

       34.       Prior to being hired by NPAW, Sternberg had worked as a consultant within the

video streaming technology industry for fifteen (15) years serving a wide variety of businesses.

Sternberg had limited experience in the analytics sub-industry and had never worked for any of

NPAW’s direct competitors.

       35.       It was expected that in the course of his job responsibilities Sternberg would be

provided access to extensive confidential and strategically sensitive material developed by

NPAW, including customer lists, pricing strategies, product development, market analysis, etc.

       36.       Accordingly, Sternberg was required to sign an Employment Agreement as a

condition of beginning his employment with NPAW, which precludes Sternberg from disclosing



{00047283}                                        6
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 7 of 23




and misusing confidential information of NPAW and which precludes Sternberg from competing

with NPAW for one (1) year following the separation of his employment.

The Relevant Provisions of the Employment Agreement are Clear and Binding.

      37.      The Employment Agreement includes the following provisions that limit

Sternberg’s ability to misuse confidential information and/or compete with NPAW upon the

separation of his employment.

      38.     The Employment Agreement provides at Paragraph 18 as follows:

              Non-Competition

              18. The Employee agrees that during the Employee’s term of active
              employment with the Employer and for a period of twelve (12) months
              after the end of that term, the Employee will not, directly or indirectly, as
              employee, owner, sole proprietor, partner, director, member, consultant,
              agent, founder, co-venturer or otherwise, solely or jointly with others
              engage in any business that is in competition with the business of the
              Employer within any geographic area in which the Employer conducts its
              business, or give advice or lend credit, money or the Employee’s
              reputation to any person or business entity engaged in a competing
              business in any geographic area in which the Employer conducts its
              business.

       39.    The Employment Agreement provides at Paragraph 21:
              Non-Solicitation
              21. During the term of the Employee’s active employment with the
              Employer, and for while employed thereafter, the Employee will not divert
              or attempt to divert from the Employer any business the Employer had
              enjoyed, solicited, or attempted to solicit, from its customers, prior to
              termination or expiration, as the case may be, of the Employee’s
              employment with the Employer.

       40.    At Paragraphs 19 and 20, the Employment Agreement prohibits solicitation of

NPAW’s employees and contractors.

       41.    The Employment Agreement provides at Paragraphs 22 and 23:
              Confidential Information

{00047283}                                     7
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 8 of 23




             22. The Employee acknowledges, that in any position Employee may
             hold, in and as a result of the Employee’s employment the Employer, the
             Employee will, or may, be making use of, acquiring or adding to
             information which confidential to the Employer (the “Confidential
             Information”) and the Confidential Information is the exclusive property
             of the Employer.

             23. The Confidential Information will include all data and information
             relating to the business and management of the Employer, including but
             not limited to, proprietary and trade secret technology and accounting
             records to which access is obtained by the Employee, including Work
             Product, Computer Software, Other Proprietary Data, Business
             Operations, Marketing and Development Operations, and Customer
             Information.

       42.   The Employment Agreement provides at Paragraphs 27 to 29:
             Obligations Concerning Confidential Information

             27. The Employee agrees that a material term of the Employee's contract
             with the Employer is to keep all Confidential Information absolutely
             confidential and protect its release from the public. The Employee agrees
             not to divulge, reveal, report or use, for any purpose, any of the
             Confidential Information which the Employee has obtained or which was
             disclosed to the Employee by the Employer as a result of the Employee's
             employment by the Employer.

             28. The Employee agrees and acknowledges that the Confidential
             Information is of a proprietary and confidential nature and that any
             disclosure of the Confidential Information to a third party in breach of
             this Agreement cannot be reasonably or adequately compensated for in
             money damages, would cause irreparable injury to Employer, would
             gravely affect the effective and successful conduct of the Employer's
             business and goodwill, and would be a material breach of this Agreement.

             29. The obligations to ensure and protect the confidentiality of the
             Confidential Information imposed on the Employee in this Agreement
             and any obligations to provide notice under this Agreement will survive
             the expiration or termination, as the case may be, of this Agreement and
             will continue for maximum lawful duration from the date of such
             expiration or termination.

       43.   The Employment Agreement provides at Paragraph 36:

             Remedies

             36. In the event of a breach or threatened breach by the Employee of any

{00047283}                                   8
         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 9 of 23




              of the provisions of this Agreement, the Employee agrees that the
              Employer is entitled to a permanent injunction, in addition to and not in
              limitation of any other rights and remedies available to the Employer at
              law or in equity, in order to prevent or restrain any such breach by the
              Employee or by the Employee's partners, agents, representatives,
              servants, employees, and/or any and all persons directly or indirectly
              acting for or with the Employee.

       44.      The Employment Agreement provides at Paragraph 40 that “[t]his Agreement

will be construed in accordance with and governed by the laws of the state of New York.”

Sternberg is Provided Extensive Access to Commercially Sensitive and Confidential
Information

       45.      As Regional Sales Director, Sternberg was provided access to NPAW’s trade

secrets, including extensive confidential and competitively sensitive business information of

NPAW which is governed by the Employment Agreement.

       46.      As Regional Sales Director, Sternberg was provided confidential information

regarding the identity and contract terms for NPAW’s existing customers.            Specifically,

Sternberg was provided information about which of NPAW’s current contracts are due to expire

within the next year and the substantive and pricing terms of those contracts. While employed at

NPAW, this confidential information allowed Sternberg to open renewal negotiations at the

opportune time (in the business quarters leading up to the contract expiration) and to

appropriately price the renewal proposal. In the hands of a competitor, this information would

allow NPAW’s customer relationships to be poached when they are most vulnerable and allow

NPAW to be undercut in the negotiations.

       47.      As Regional Sales Director, Sternberg was also provided access to confidential

pricing tables and discount strategies developed by NPAW. Pricing and discounting play a

significant role in contract negotiations in the online media analytics industry. The pricing and

discounting materials provided to Sternberg were developed by NPAW at a significant

{00047283}                                     9
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 10 of 23




investment of time and resources and are among NPAW’s trade secrets. In the hands of a

competitor, that information would allow NPAW to be undercut and outmaneuvered in

negotiations and/or allow a competitor to steal NPAW’s market research for its own benefit.

       48.      As Regional Sales Director, Sternberg was provided access to NPAW’s product

development and release strategy, including detailed information about the analytics products

being developed and launched within the next year to NPAW’s customers. Prior to release,

analytics products in development are treated with the highest level of secrecy. Technology

companies rely heavily on product development and competition is often a race to discover new

customer needs and how to solve them. Disclosure of this information to a competitor of NPAW

would place NPAW at a significant competitive disadvantage.

       49.      As Regional Sales Director, Sternberg was provided access to NPAW’s

individualized strategy information for key accounts.      This information was provided to

Sternberg to allow him to most effectively market to existing and potential customers on behalf

of NPAW. This strategic information was developed by NPAW through a significant investment

of time and resources and is treated with the utmost confidentiality. That secret strategic

information would allow a competitor to short-cut NPAW’s extensive investment of time and

resources and to target NPAW’s key existing and prospective customers.

       50.      In addition to those categories of confidential information, Sternberg was

provided access to NPAW’s confidential customer lists, prospective customer lists, internal

strategy and executive meetings, mark analysis meetings, and many other confidential and

sensitive forms of business information of NPAW. Any and all of that information is treated

confidentially by NPAW because it would be extremely valuable to NPAW’s competitors hoping

to outbid, outperform and out-negotiate NPAW.



{00047283}                                    10
         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 11 of 23




        51.      While NPAW employed Sternberg, NPAW made its trade secrets and

confidential, proprietary information known to him to enable him to carry out his responsibilities

for and on behalf of NPAW.

        52.      NPAW took reasonable steps to maintain the confidentiality of its trade secrets,

including making certain employees such as Sternberg enter into employment agreements and

limiting disclosure of confidential information, as well as protecting such information at its work

locations and on its computer systems.

Sternberg Voluntary Resigns and Accepts a Position with NPAW’s Direct Competitor.

        53.      Sternberg operated as NPAW’s Regional Director of Sales from October 2018

to September 2020. Sternberg provided one (1) week notice to NPAW that he was voluntarily

resigning his employment effective September 11, 2020.

        54.      As discussed above, defendant Sternberg’s current employer, Bitmovin, is one

of only a few companies that competes with NPAW within the online media analytics industry.

Based on Sternberg’s credentials and experience, there were literally thousands of companies

within the broader streaming video technology industry where he could have accepted

employment without competing with NPAW. However, Sternberg elected to go to NPAW’s

direct competitor.   Thus, Sternberg made a voluntary decision to breach the non-compete

provisions of his Employment Agreement.

        55.      NPAW has subsequently learned that Sternberg accepted a position as

Bitmovin’s Director of Sales, which places him into direct competition with NPAW within the

same market where he had been employed by NPAW. Sternberg’s employment with Bitmovin

provides him every opportunity and incentive to leverage the confidential business information he




{00047283}                                      11
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 12 of 23




obtained while employed by NPAW to compete unfairly for his new employer as prohibited by

his Employment Agreement.

       56.      NPAW has demanded that Sternberg resign his position with Bitmovin based on

the clear, unequivocal terms of Sternberg’s Employment Agreement.

       57.      Defendant Sternberg has refused to comply with Bitmovin’s demand that

Sternberg honor the terms of his Employment Agreement.

Sternberg Misappropriates NPAW Documents

       58.      Prior to his voluntary resignation, Sternberg forwarded from his company email

account to his personal email account numerous communications and documents which contain

NPAW’s customer contact and proprietary sales information.

       59.      To be clear, Sternberg had access to his company email account 24/7 while

employed by NPAW and there is no legitimate reason why he would have forwarded any work

emails to his private account.    Nevertheless, NPAW has identified nineteen (19) emails

containing confidential information and attachments, which Sternberg forwarded from his

company email account to his private email account. Six (6) of those emails were sent in rapid

succession on September 8, 2020 – during Sternberg’s final week at work with NPAW and after

he had accepted a position with Bitmovin.

       60.      By way of summary, Sternberg forwarded to his private email account messages

containing contact information for NPAW’s key customers. Additionally, Sternberg forwarded

attachments containing a proprietary Power Point presentation developed by NPAW regarding

its YOUBORA product, a Power Point document identifying contact persons at a key NPAW

customer, a “Master Agreement” between NPAW and a key customer, a pricing quotation for the




{00047283}                                   12
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 13 of 23




YOUBORA product offered to a key customer of NPAW, and an informational request from a

prospective customer of NPAW.

       61.      It is not currently known to NPAW when Sternberg began negotiations with

Bitmovin or what promises he made (implicitly or explicitly) to leverage or disclose NPAW’s

confidential information for his and Bitmovin’s benefit in the course of his employment with

Bitmovin. It is not known how much of a premium Sternberg received in his compensation in

exchange for his ability and willingness to disclose NPAW’s confidential and proprietary

information.

       62.      However, the email record evidences Sternberg’s efforts to take NPAW’s

confidential information as he was leaving the company which is consistent with an intent to

disclose and/or misuse that information in his future employment. It is unknown, but suspected,

that Sternberg took additional documents from NPAW through a thumb drive download or in

hardcopy. NPAW is not able to determine that information at this time without discovery from

Sternberg and/or Bitmovin.

NPAW Faces Existential Harm from Sternberg’s Breach of his Restrictive Covenants

       63.      Given his position with a direct competitor in the same market, NPAW

reasonably believes that Sternberg has disclosed, used or will disclose and use, NPAW’s

confidential information for his and Bitmovin’s benefit and NPAW’s competitive disadvantage.

Such use and disclosure is inevitable.    Such improper conduct by Sternberg would allow

Sternberg and Bitmovin to target specific NPAW clients and potential clients to purchase

services from Bitmovin, instead of NPAW, in direct violation of Sternberg’s Employment

Agreement.




{00047283}                                    13
         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 14 of 23




        64.      Sternberg’s conduct and actions are clearly calculated to unfairly and

impermissibly harm NPAW’s business through his breach of contract, the loss of clients and the

loss of its goodwill and competitive advantage.

        65.      Unless enjoined from doing so, Sternberg will continue to breach the

Employment Agreement through his work at Bivmovin, his actual or anticipated solicitation of

Bivmovin’s clients and employees, and his misuse and/or inevitable future misuse of NPAW’s

trade secrets.

        66.      The confidential, proprietary trade secrets to which Sternberg had access during

his employment with NPAW, along with the confidential NPAW information he forwarded to

his personal email account, has and will continue to directly aid his employment with one of

NPAW’s direct competitors, Bitmovin, at great harm to NPAW.

        67.      As a direct result of Sternberg’s actions, NPAW is reasonably likely to lose its

clients and prospective clients, along with its employees, confidential, proprietary trade secrets,

and goodwill in an amount that cannot be readily ascertained.

        68.      NPAW also faces a significant risk that Sternberg will unlawfully use its

confidential, proprietary trade secrets to NPAW’s competitive disadvantage.

        69.      Since retaining Sternberg in 2018, NPAW has entrusted him with its customer

relationships and its most sensitive and confidential strategic information. Sternberg leaving

NPAW as its Regional Sales Director for North America, Australia, New Zealand, the United

Kingdom and Ireland to go immediatley work for one of NPAW’s direct competitors, Bitmovin,

poses an existential threat to NPAW’s business.

                                  FIRST COUNT
                       BREACH OF EMPLOYMENT AGREEMENT

          70.    Plaintiff repeats and realleges the allegations set forth in the prior paragraphs


{00047283}                                        14
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 15 of 23




 in this Complaint as if fully set forth herein.

         71.     The Employment Agreement is an enforceable contract that imposes

 affirmative obligations upon Sternberg.

         72.     NPAW has complied with its obligations under the Employment Agreement.

         73.     Sternberg has breached the terms of the Employment Agreement by among

 other actions resigning from NPAW in September 2020 and immediately thereafter going to

 work for one of NPAW’s competitors in the geographic market in which NPAW conducts

 business and without waiting for the expiration of the one-year non-compete period to which

 Sternberg expressly agreed.

         74.     Sternberg agreed in the Employment Agreement that if he breached, or there

 was any threat of him breaching, any provision contained therein, then NPAW is entitled to a

 permanent injunction.

         75.     In addition, it is irrefutable that Sternberg emailed NPAW’s confidential and

 proprietary trade secrets and information to himself at his personal email address numerous

 times over the course of his two year employment with NPAW, including but not limited to

 six separate times after Sternberg announced his resignation from NPAW and on the eve of

 him going to work for one of NPAW’s direct competitors.

         76.     Sternberg expressly agreed in his Employment Agreement that any disclosure

 of NPAW’s confidential information in breach of said agreement cannot be reasonably or

 adequately compensated for in money damages, would gravely affect the effective and

 successful conduct of the NPAW’s business and goodwill, and would be a material breach of

 the Employment Agreement.

         77.     Given the similarity of Sternberg’s positions with NPAW and Bitmovin, and


{00047283}                                         15
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 16 of 23




 the fact that the two companies are direct competitors in a small marketplace, Sternberg has

 and will inevitably (if inadvertently) make use of and/or disclose NPAW’s trade secrets and

 other confidential and proprietary information in performing his job at Bitmovin.

         78.     NPAW will also be harmed if Sternberg violates the non-solicitation covenants

 in the Employment Agreement.

         79.     NPAW has no adequate remedy at law for Sternberg’s actions, as the

 irreparable harm that NPAW has suffered and will continue to suffer in connection with

 Sternberg’s breach of his Employment Agreement, including but not limited to by his

 divulgence of confidential information and trade secrets, as well as NPAW’s loss of goodwill,

 are incapable of quantification.

         80.     Unless restrained preliminarily and permanently, Sternberg will continue to

 violate NPAW’s rights by continuing his wrongful conduct, and as such, NPAW will continue

 to suffer irreparable harm.

         81.     Under the circumstances, NPAW is entitled to preliminary and permanent

 injunctive relief to prevent such irreparable injury, along with damages, including,

 compensatory and consequential damages, interest, costs and attorneys’ fees.

                                    SECOND COUNT
                               BREACH OF FIDUCIARY DUTY

         82.     Plaintiff repeats and realleges the allegations set forth in the prior paragraphs

 in this Complaint as if fully set forth herein.

         83.     As an employee of NPAW, Sternberg owed his employer an undivided duty of

 loyalty including but not limited to the duty to advance the interests of NPAW, and the duty

 to protect NPAW’s confidential information from release.

         84.     While employed by NPAW, Sternberg was entrusted with cultivating and

{00047283}                                         16
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 17 of 23




 developing NPAW’s valuable client relationships, and as a result, had access to highly

 competitive information and trade secrets.

         85.       Following his separation from NPAW, Sternberg continues to owe a duty to

 NPAW to ensure and protect the confidentiality of NPAW’s confidential information.

         86.       Sternberg breached the duty of loyalty owed to NPAW through his inevitable

 use and/or disclosure of NPAW’s confidential information, and his work for a direct

 competitor in the same geographic market in which NPAW conducts business.

         87.       Sternberg’s breach of his duty of loyalty owed to NPAW is causing NPAW to

 suffer economic loss and damages.

         88.       As a proximate cause of Sternberg’s violations of his fiduciary duty, NPAW

 has been and continues to be irreparably harmed and injured.

         89.       Sternberg expressly agreed in his Employment Agreement that any disclosure

 of NPAW’s confidential information in breach of said agreement cannot be reasonably or

 adequately compensated for in money damages, would gravely affect the effective and

 successful conduct of the NPAW’s business and goodwill, and would be a material breach of

 the Employment Agreement.

         90.       NPAW has no adequate remedy at law for Sternberg’s actions, as the

 irreparable harm that NPAW has suffered and will continue to suffer in connection with

 Sternberg’s breach of his duty of loyalty, including but not limited to by his divulgence of

 confidential information and trade secrets, as well as NPAW’s loss of goodwill, is incapable

 of exact proof.

         91.       Unless restrained preliminarily and permanently, Sternberg will continue to

 violate NPAW’s rights by continuing his wrongful conduct, and as such, NPAW will continue


{00047283}                                      17
          Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 18 of 23




 to suffer irreparable harm.

          92.    Under the circumstances, NPAW is entitled to preliminary and permanent

 injunctive relief to prevent such irreparable injury, along with damages, including,

 compensatory and consequential damages, interest, costs and attorneys’ fees.

                                       THIRD COUNT
                                    UNFAIR COMPETITION

          93.    Plaintiff repeats and realleges the allegations set forth in the prior paragraphs

 in this Complaint as if fully set forth herein.

          94.    Sternberg has engaged in unfair competition against NPAW by undertaking

 actions that are unlawful and unfair as described above.

          95.    Sternberg’s actions were undertaken with the intent to interfere with and

 disrupt NPAW’s business.

          96.    Sternberg’s actions are resulting in a competitive advantage to Sternberg and

 Bitmovin, which advantage was wrongfully obtained.

          97.    As a proximate cause of Sternberg’s unfair competition, NPAW has been and

 continues to be irreparably harmed and injured.

          98.    NPAW has no adequate remedy at law for Sternberg’s actions, as the

 irreparable harm that NPAW has suffered and will continue to suffer in connection with

 Sternberg’s unfair competition, including but not limited to by his divulgence of confidential

 information and trade secrets, as well as NPAW’s loss of goodwill, is incapable of exact

 proof.

          99.    Unless restrained preliminarily and permanently, Sternberg will continue to

 violate NPAW’s rights by continuing his wrongful conduct, and as such, NPAW will continue

 to suffer irreparable harm.

{00047283}                                         18
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 19 of 23




         100. Under the circumstances, NPAW is entitled to preliminary and permanent

 injunctive relief to prevent such irreparable injury, along with damages, including,

 compensatory and consequential damages, interest, costs and attorneys’ fees.

                                   FOURTH COUNT
                           TRADE SECRET MISAPPROPRIATION

         101. Plaintiff repeats and realleges the allegations set forth in the prior paragraphs

 in this Complaint as if fully set forth herein.

         102. The Defend Trade Secrets Act (“DTSA”), 18 U.S.C. 1831 et seq., and common

 law prohibit the acquisition, disclosure, use, conversion and misappropriation of trade secrets

 and authorize injunctions based on actual or threatened misappropriation.

       103.      While NPAW employed Sternberg, NPAW made its trade secrets and

confidential, proprietary information known to him to enable him to carry out his responsibilities

for and on behalf of NPAW.

       104.      NPAW took reasonable steps to maintain the confidentiality of its trade secrets

made known to Sternberg, including requiring Sternberg enter into the Employment Agreement

that expressly prohibited Sternberg from using such information unless consented to by NPAW.

       105.      Sternberg now works for one of NPAW’s direct competitors armed with the

confidential trade secrets he emailed himself after announcing his resignation from NPAW, and

with approximately two years’ worth of NPAW’s trade secrets and other confidential

information he acquired during his tenure with NPAW.

       106.      NPAW faces a significant risk that Sternberg has and/or will unlawfully use its

confidential, proprietary trade secrets to NPAW’s competitive disadvantage, without NPAW’s

consent, and in fact, in direct contravention of his Employment Agreement and his common law

duty not to disclose such information.


{00047283}                                         19
         Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 20 of 23




        107.     NPAW’s trade secrets have economic value from not being generally known to,

or readily identifiable by proper means by, competitors and other persons who can obtain

economic value or from their disclosure or use. They are unique, not publicly available, not

known to or shared with the market, and are extremely valuable, provide numerous competitive

advantages in the market, and if disclosed, would enable competitors to unfairly compete by

avoiding the substantial efforts NPAW has invested over many years to cultivate and protect

these trade secrets, and would undercut NPAW’s pricing models, and allow NPAW’s

competitors to unfairly target its clients.

        108.     NPAW has made reasonable and diligent efforts to maintain its trade secrets by

storing them in secure databases and programs; limiting access to this information to only those

employees who need such information to perform their job function; and requiring as a condition

of employment that such information be maintained as confidential.

        109.     The Employment Agreement is an enforceable agreement that imposes upon

Sternberg contractual obligations including the obligations of nondisclosure of NPAW’s

confidential information.

        110.     Sternberg misappropriated NPAW’s trade secrets when he, during his last week

of work for NPAW, sent from his NPAW email account to his personal email account six emails

in rapid succession that contained contact information for NPAW’s key customers. Additionally,

during his two year tenure with NPAW, Sternberg forwarded thirteen other emails containing

confidential information and attachments. This was so despite Sternberg having access to his

NPAW email account 24/7 while employed by NPAW.

        111.     The timing of Sternberg’s conduct shows that it was intentional, in bad faith and

with the purpose of enabling him and his new employer to unfairly compete.



{00047283}                                      20
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 21 of 23




       112.     If Sternberg continues to work for Bitmovin without waiting the twelve months

from his separation from NPAW’s employ, he will inevitably, even if inadvertently, use and

disclose NPAW’s trade secrets for his own benefit and for the benefit of his new employer,

Bitmovin.

       113.     Given Sternberg’s actual or impending misappropriation of NPAW’s trade

secrets in violation of the DTSA, his common law and contractual duties, NPAW will be

damaged.

       114.     As a proximate cause of Sternberg’s misappropriation, NPAW has been and

continues to be irreparably harmed and injured.

       115.     NPAW has no adequate remedy at law for Sternberg’s actions, as the irreparable

harm that NPAW has suffered and will continue to suffer in connection with Sternberg’s trade

secret misappropriation, including but not limited to by his divulgence of confidential

information and trade secrets, as well as NPAW’s loss of goodwill, are incapable of exact proof.

       116.     Unless restrained preliminarily and permanently, Sternberg will continue to

violate NPAW’s rights by continuing his wrongful conduct, and as such, NPAW will continue to

suffer irreparable harm.

       117.     Under the circumstances, NPAW is entitled to preliminary and permanent

injunctive relief to prevent such irreparable injury, along with damages, including, compensatory

and consequential damages, exemplary damages two times the amount of the damages for

Sternberg’s willful and malicious misappropriation, interest, costs and attorneys’ fees provided

for by the DTSA.

                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff NPAW demands judgment against defendant Matt Sternberg

 as follows:

{00047283}                                        21
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 22 of 23




       A. That this Court enter a Temporary Restraining Order, Preliminary and Permanent

             Injunction restraining and enjoining Sternberg from, directly or indirectly:

                a. engaging in any business association, directly or indirectly, as employee,

                    owner, sole proprietor, partner, director, member, consultant, agent, founder,

                    co-venturer, independent contractor or otherwise, with Bitmovin, Inc. for a

                    period of twelve (12) months from the first date Sternberg is first so

                    enjoined;

                b. directly or indirectly, engaging in any business, as employee, owner, sole

                    proprietor, partner, director, member, consultant, agent, founder, co-

                    venturer, independent contractor or otherwise, that competes with NPAW for

                    a period of twelve (12) months from the first date Sternberg is first so

                    enjoined;

                c. diverting or attempting to divert from NPAW any business that NPAW had

                    enjoyed, solicited, or attempted to solicit, prior to the termination of

                    Sternberg’s employment with NPAW for a period of twelve (12) months

                    from the first date Sternberg is first so enjoined;

                d. inducing, soliciting or attempting to induce or solicit any NPAW employee

                    or contractor to leave NPAW’s employ for a period of twelve (12) months

                    from the first date Sternberg is first so enjoined; and

                e. disclosing, divulging, revealing, reporting or using, for any purpose, any of

                    NPAW’s confidential information or trade secrets which Sternberg obtained

                    or which was disclosed to Sternberg by NPAW as a result of Sternberg’s

                    employment by NPAW.


{00047283}                                        22
        Case 1:21-cv-00019-GHW Document 1 Filed 01/04/21 Page 23 of 23




       B. Awarding NPAW monetary damages in the amount of its lost profits, compensatory

             and consequential damages, including but not limited to exemplary damages

             permitted by the DTSA, plus interest and costs;

       C. Awarding NPAW its attorneys’ fees, costs and disbursements incurred as a result of

             this action, including but not limited to its attorneys’ fees permitted by the DTSA;

             and

       D. Awarding NPAW such further relief as the Court deems just and proper.

Dated: January 4, 2021                               By: /s/ Roy J. Thibodaux III
                                                         Roy J. Thibodaux III, Esq.

                                                     BERKOWITZ, LICHTSTEIN, KURITSKY,
                                                     GIASULLO & GROSS, LLC

                                                     104 West 40th Street, Suite 500
                                                     New York, New York 10018
                                                     Phone: (646) 475-8364

                                                     75 Livingston Avenue
                                                     Roseland, New Jersey 07068
                                                     Phone: (973) 325-7800
                                                     Fax: (973) 325-7930
                                                     rthibodaux@blkgg.com

                                                     Attorneys for Plaintiff,
                                                     Nice People at Work, Inc.




{00047283}                                      23
